Gilbert, Justice.
Suit for specific performance of a parol contract for the sale of described land, with prayers for injunction, decree of title, and other relief, was filed by E. B. Beasley against John O. Frazier. General and special demurrers were filed. An amendment to the petition was filed, and objections and demurrers to the amendment were overruled, and the amendment was allowed. Exceptions were filed. A second amendment to the petition was filed, and a demurrer thereto was overruled and exceptions were filed. General and special demurrers to the petition as amended were then renewed and overruled. The defendant excepted. Held, that the petition as amended is subject to the general demurrer on the ground of the vagueness. of the allegations as to the terms of the contract, what the purchase-price was, and when due, and whether any part had been paid. No tender of the amount due and requisite for specific performance was made. The court erred in overruling the demurrers. Judgment reversed.

All the Justices concur.